Citation Nr: 1303361	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to pesticides (DDT).

2.  Entitlement to service connection for stroke residuals, to include as due to exposure to pesticides (DDT) or as secondary to diabetes mellitus.

3. Entitlement to service connection for cluster headaches, to include as due to exposure to pesticides (DDT) or as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Pennsylvania, so the matter is now handled by the RO in Pittsburgh, Pennsylvania.  The Veteran perfected a timely appeal.  See Notice of Disagreement, dated November 2006, Statement of the Case, dated February 2007 and Substantive Appeal (VA Form 9), dated April 2007.   

In January 2011, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus, type 1, which is not causally or etiologically related to service, to include as due to exposure to pesticides, and did not manifest to a degree of ten percent or more within one year of discharge.

2.  The Veteran's stroke residuals are not causally or etiologically related to service, to include as due to exposure to pesticides.

3.  The Veteran's cluster headaches are not causally or etiologically related to service, to include as due to exposure to pesticides.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type 1, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2012).

2.  Service connection for stroke residuals is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  Service connection for cluster headaches is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2006 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  An additional letter was sent in April June 2011.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in April 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, private medical records, and VA medical opinions and examinations pertinent to the issues on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for diabetes mellitus, residuals of a stroke, and cluster headaches.  He alleges he was exposed to pesticides during service, including DDT.  He has contended in his various submissions that he was exposed to chemical agents, as the Navy routinely sprayed and fogged the Naval Air Station in Key West, Florida, to control the mosquito problem.  The Veteran asserts that he worked the mid-shift for over two years and was often required to be on the flight line during the fogging.  The Veteran contends that exposure to these chemicals caused or contributed to his diabetes mellitus, stroke residuals and headaches.  The Veteran has also claimed that the stroke and headaches could have been caused or aggravated by his diabetes.

Importantly, the Board finds that the Veteran's exposure to pesticides (DDT) is conceded.  See July 2000 Memorandum.  Service personnel records indicate the Veteran was stationed at the Naval Air Station in Key West and a July 2000 Memorandum indicates that the Naval Air Station contained a DDT mixing area with higher pesticide levels in the soil than are generally found.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Entitlement to Service Connection for Diabetes Mellitus, to Include as Due to Exposure to Pesticides (DDT)

The Veteran seeks entitlement to service connection for diabetes mellitus.  As previously stated, he believes his diabetes mellitus is a result of exposure to pesticides during service.

As an initial matter, the Veteran does not assert, and there is no evidence to show that the Veteran served in Vietnam or any other relevant location that would indicate exposure to Agent Orange.  Therefore, the provisions specifically covering Agent Orange are not for application in this case.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service records were reviewed.  The Veteran's entrance examination from June 1967 did not note any pertinent abnormalities, and a urinalysis was negative for sugar.  There were no symptoms, treatment, or a diagnosis of diabetes mellitus during service.  A March 1971 discharge examination also did not note any abnormalities.

Service connection for certain chronic diseases, including diabetes mellitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Post-service records were reviewed.  Records indicate the Veteran received a diagnosis of diabetes in the late 80's.  See January 2006 VA Form 21-526 and June 2012 VA examination.  As a result, the Board finds that the evidence does not demonstrate that the Veteran's diabetes manifested to a degree of ten percent or more within one year of separation from service, and therefore, may not be presumed to have occurred in service.  The evidence does, however, demonstrate a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Veteran was afforded a VA examination in June 2012.  He was diagnosed with diabetes mellitus, type 1.  The examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by an in-service event, injury, or illness.  The examiner explained that the Veteran has type 1 insulin dependent diabetes and that he has a familial grandmother with the same diagnosis.

Private records were reviewed and contain treatment of the Veteran's diabetes.  However, there is no evidence that any physician has linked the Veteran's diabetes to his time in service.  

The Board also notes that service connection can be granted if the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Importantly, however, the Board notes that neither symptoms nor diagnoses of diabetes were noted during service; therefore, continuity cannot be established.

The Veteran's lay statements and statements of his fellow service members in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has diabetes as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of diabetes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Veteran submitted several articles pertaining to DDT exposure and health risks.  One article discusses how exposure to DDT may be associated with the prevalence of type 2 diabetes.  The Court has held that such a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998).

In this case, however, the Board notes that the Veteran is diagnosed with type 1 diabetes.  Additionally, the Board notes that the Veteran has a family history of type 1 diabetes.

The Board does not dispute the fact that the Veteran has a current diagnosis of diabetes mellitus, type 1, and that he was exposed to pesticides.  However, because of the absence of a medical nexus between his current diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection.  Importantly, the VA examination from June 2011 opined that the Veteran's diabetes is more likely due to his familial history of diabetes than exposure to pesticides.

In summary, the weight of the evidence reflects that the Veteran developed diabetes mellitus, type 1, more than 10 years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, a VA examiner has opined that the Veteran's diabetes is less likely than not due to service or exposure to DDT.  Finally, as the Veteran does not have a diagnosis of diabetes mellitus, type 2, service connection is not warranted for that disorder.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for diabetes.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

B.  Entitlement to Service Connection for Residuals of a Stroke, to Include as Due to Exposure to Pesticides or as Secondary to Diabetes Mellitus

The Veteran is seeking entitlement to service connection for residuals of a stroke, to include as due to exposure to pesticides or as secondary to diabetes mellitus.  As noted above, secondary service connection can be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  As a result of this decision, the Veteran has been denied service connection for diabetes mellitus.  Therefore, there is no need to discuss whether his residuals of a stroke are secondary to his diabetes.

Service records were reviewed.  The Veteran's entrance examination from June 1967 did not note any pertinent abnormalities.  There were no symptoms, treatment or a diagnosis of a stroke during service.  A March 1971 discharge examination also did not note any abnormalities.

Post-service records were reviewed.  Private records indicate the Veteran suffered a cerebellar infarct in August 2004.  See August 2004 treatment note.  

The Veteran was afforded a VA examination in June 2012.  He reported that in 2004 he awoke in the middle of the night with a headache and that he lost his balance, falling to the left side.  The Veteran stated he was admitted to the hospital and a computed axis tomography (CAT) scan revealed a 4 centimeter left cerebellar lesion, most likely an infarct.  Records indicate all symptoms resolved and the Veteran was placed on Plavix and aspirin.  During the June 2012 exam, the Veteran was examined and there were no noted abnormalities.  The examiner noted that the Veteran was diagnosed with ischemic heart disease.  The examiner opined that the Veteran's stroke was not related to his DDT exposure but to low blood sugars, as he is an insulin dependent diabetic.  The examiner explained that the stroke was more likely secondary to the Veterans' diabetes and not to DDT, as the Veteran had flu-like symptoms with low blood sugars prior to his stroke.

As stated previously, to establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Importantly, however, the Board notes that neither symptoms nor a diagnosis of a stroke was noted during service; therefore, continuity cannot be established.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's lay statements and statements of his fellow service members in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes his stroke was a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of a stroke.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board does not dispute the fact that the Veteran had a stroke and that he was exposed to pesticides.  However, because of the absence of a medical nexus between his stroke and his time in service, the Board finds that the evidence is against a grant of service connection.  In fact, the June 2011 VA examiner attributed the Veteran's stroke to his low blood sugars and diabetes, rather than exposure to pesticides.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for residuals of a stroke.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

C.  Entitlement to Service Connection for Cluster Headaches, to Include as Due to Exposure to Pesticides or as Secondary to Diabetes Mellitus

The Veteran is seeking entitlement to service connection for cluster headaches, to include as due to exposure to pesticides or as secondary to diabetes mellitus.  As noted above, secondary service connection can be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  As a result of this decision, the Veteran has been denied service connection for diabetes mellitus.  Therefore, there is no need to discuss whether his cluster headaches are secondary to his diabetes.

Service records were reviewed.  The Veteran's entrance examination from June 1967 did not note any pertinent abnormalities.  There were no symptoms, treatment, or a diagnosis of cluster headaches during service.  A March 1971 discharge examination also did not note any abnormalities.

Post-service records were reviewed.  Private records indicate the Veteran suffered a cerebellar infarct in August 2004.  See August 2004 treatment note.  

The Veteran was afforded a VA examination in June 2012.  He reported that he was diagnosed with cluster headaches in the 1970's.  The Veteran asserted that he starting having bad headaches in the 1970's and that his primary physician sent him to a neurologist where he was diagnosed with cluster headaches.  It was noted that he had a headaches every one to two years, lasting one to two hours.  The examiner opined that the Veteran's headaches were less likely as not caused by service, related to diabetes, or pesticide exposure.

As stated previously, to establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Importantly, however, the Board notes that neither symptoms nor a diagnosis of headaches was noted during service; therefore, continuity cannot be established.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's lay statements and statements of his fellow service members in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes his headaches are a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of headaches.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board does not dispute the fact that the Veteran has headaches and that he was exposed to pesticides.  However, because of the absence of a medical nexus between his headaches and his time in service, the Board finds that the evidence is against a grant of service connection.  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for headaches.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to pesticides (DDT), is denied.

Entitlement to service connection for stroke residuals, to include as due to exposure to pesticides (DDT) or as secondary to diabetes mellitus, is denied.

Entitlement to service connection for cluster headaches, to include as due to exposure to pesticides (DDT) or as secondary to diabetes mellitus, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


